     Case 4:19-cv-01106 Document 95 Filed on 09/08/20 in TXSD Page 1 of 4




               IN THE UNITED STATES DISTRICT COURT FOR THE
              SOUTHERN DISTRICT OF TEXAS, HOUSTON DIVISION

PATRICK HENRY MURPHY, JR.,                  §
                                            §
Plaintiff,                                  §
                                            §
v.                                          §      Civil Action No. H-19-1106
                                            §
TDCJ EXECUTIVE DIRECTOR,                    §
BRYAN COLLIER, et al.,                      §
                                            §
Defendants.                                 §


                            JOINT STATUS REPORT

       Pursuant to the Court’s September 1, 2020 Order (ECF No. 94), Plaintiff and

Defendants file this Joint Status Report.

I.     The influence of Ramirez v. Collier, No. 2:20-cv-205, and Gutierrez v.
       Saenz, No. 1:19-cv-00185, on this case

       A.     Ramirez v. Collier

       The parties do not believe the case of Ramiriez v. Collier should have any

effect on this case. As the Court noted in its September 1, 2020 Order, Ramirez has

voluntarily dismissed his lawsuit. Moreover, the parties are not aware of any

document or witness that could provide support for Ramirez’s allegation that a non-

TDCJ employed pastor was cleared to be in the execution chamber when Joseph

Garcia was executed in December 2018.

       B.     Gutierrez v. Saenz

       Ruben Gutierrez had been scheduled to be executed on June 16, 2020.

However, on that day, the United States Supreme Court entered an order staying
      Case 4:19-cv-01106 Document 95 Filed on 09/08/20 in TXSD Page 2 of 4




his execution pending the disposition of his petition for a writ of certiorari. Gutierrez

v. Saenz, No. 19-8695, 2020 WL 3248349, at *1 (U.S. June 16, 2020). The order

instructed the district court in Gutierrez’s case to “promptly determine, based on

whatever evidence the parties provide, whether serious security problems would

result if a prisoner facing execution is permitted to choose the spiritual adviser the

prisoner wishes to have in his immediate presence during the execution.” Id. The

attorneys representing Gutierrez and the attorneys for the defendants in that case

(who are the same attorneys who represent Defendants in this case) have been

engaged in discovery since that time. The parties are currently scheduled to file

their briefs on September 22.

       The question the district court in Gutierrez has been instructed to answer is

one of the questions this Court must answer in this proceeding. While the district

court’s opinion will not be binding on this Court, any subsequent opinion from the

Supreme Court might be, especially on Murphy’s claims regarding whether he

should have access to his spiritual advisor while inside the execution chamber. As

noted below, the portion of Murphy’s suit pertaining to the time before he is

escorted to the execution chamber will not be affected by any decision in Gutierrez.

II.    Whether additional discovery is needed in this case

       Counsel for Defendants have produced documents and witnesses have given

depositions in Gutierrez that are relevant to this proceeding. These pertain to

subjects including: the program maintained by TDCJ through which persons who

volunteer to work with TDCJ-employed chaplains are both vetted and trained, the
       Case 4:19-cv-01106 Document 95 Filed on 09/08/20 in TXSD Page 3 of 4




religious affiliations of the chaplains currently employed by TDCJ, the process

through which TDCJ contracts with non-employed chaplains, and the training

received by those who are allowed to be present in the execution chamber during

executions.

        Because of the relatedness of Gutierrez to this case, Counsel for Defendants

made available all of the discovery from this case to Counsel for Gutierrez. Should

this Court find it appropriate to do so (and the parties believe it is appropriate),

Counsel for Defendants have agreed to similarly make available to Counsel for

Murphy all of the additional discovery provided to Gutierrez, including documents

and deposition testimony, subject to the protections of the protective order entered

in this case for all documents and testimony designated as “Confidential/Attorney’s

Eyes Only.” In return, Counsel for Murphy have agreed to ask for no further

discovery at this time.

III.    Whether additional briefing is needed in this case

        The parties do not believe additional briefing is needed in this case at this

time but would be happy to provide any briefing which this Court might request. If

this case remains pending when an opinion is issued in Gutierrez, further briefing

addressing that opinion may be of interest to the Court.

IV.     The anticipated path forward in this litigation

        As stated above, it is unclear what precedential effect any decision from the

Supreme Court in Gutierrez will have on the portion of Murphy’s suit pertaining to

the execution chamber. The parties agree that regardless of the eventual Gutierrez
     Case 4:19-cv-01106 Document 95 Filed on 09/08/20 in TXSD Page 4 of 4




opinion, the portion of Murphy’s suit pertaining to the time before he is escorted to

the execution chamber will remain unresolved. Accordingly, the parties suggest that

a bench trial for Murphy’s claims be scheduled only after the Supreme Court has

issued an opinion in Gutierrez.

Respectfully submitted,

/s/ David R. Dow                            /s/ Leah O’Leary
Texas Bar No. 06064900                      Texas Bar No. 24079074
University of Houston Law Center            Southern Filing No. 1563191
4604 Calhoun Rd.                            Assistant Attorney General
Houston, Texas 77204-6060                   Leah.Oleary@oag.texas.gov
713-743-2171
ddow@central.uh.edu                         /s/ Amy L. Prasad
                                            Texas Bar No. 24037295
/s/ Jeffrey R. Newberry                     Southern Filing No. 563045
Texas Bar No. 24060966                      Assistant Attorney General
University of Houston Law Center            Amy.Prasad@oag.texas.gov
4604 Calhoun Rd.
Houston, Texas 772040-6060                  Law Enforcement Defense Division
713-743-6843                                P.O. Box 12548
jrnewber@central.uh.edu                     Austin, Texas 78711-2548
                                            P: 512-463-2080
Counsel for Plaintiff
                                            Counsel for Defendants
